Exhibit 10.1 Performance-Based Denny’s Corporation Restricted Stock Unit 203 East Main Street Award Certificate Spartanburg, SC 29319 For Section 162(m) Covered Employee (“Grantee”) Denny’s Corporation (the “Company”) has awarded to you restricted stock units (the “Units”) under the Denny’s Corporation Omnibus Incentive Plan (the “Plan”) and pursuant to the 2008 Performance Restricted Stock Unit Program (the “Program Description”).The Units entitle you to earn shares of Denny’s Corporation $0.01 par value common stock (“Shares”), on a one-for-one basis.By accepting the Units, Grantee shall be deemed to have agreed to the terms and conditions set forth in this Agreement, the Program Description and the Plan. Grant Date of Award: Number of Units Awarded (the “Target Award”): The Units are granted as a Qualified Performance-Based Award under the Section 14.11 of the Plan.In addition to the vesting conditions set forth below, the Units will vest and convert to Shares only if the Company achieves at least for the four fiscal quarters ended most recently prior to (the “Threshold Performance Goal”).Prior to the conversion of any Units, the Compensation and Incentives Committee of the Company’s Board of Directors shall certify in writing that the Threshold Performance Goal has been satisfied. If the Threshold Performance Goal is satisfied, then the Units will vest (become non-forfeitable) in accordance with the following schedule: Vesting Schedule Fraction of Target Award Vested, Subject to Continued Employment Vesting Date 1: 1/3 Vesting Date 2: 1/3 Vesting Date 3: 1/3 Depending on the Fair Market Value of the Shares on each of the Vesting Dates, the number of vested Units will be adjusted to a number between 50% and 120% of the vested Target Award, in accordance with the “Double Up/Double Down” approach described in the Program Description. For purposes of this Agreement, Adjusted EBITDA shall mean earnings before interest, taxes, depreciation, amortization, restructuring charges and exit costs, impairment charges, asset sale gains, share-based compensation and other nonoperating expenses. This award is governed by the terms of the Plan and the Program Description, and subject to the Terms and Conditions on the following page.Capitalized terms used herein and not otherwise defined shall have the meanings assigned to such terms in the Plan. For Denny’s Corporation Date TERMS AND CONDITIONS 1. Vesting and Forfeiture of Units.The Units have been credited to a bookkeeping account on behalf of Grantee.The Units will vest and become non-forfeitable in accordance with the Vesting Schedule on page 1 of this Agreement, subject to acceleration under certain circumstances as provided in Section 2 below.The number of vested Units will be adjusted based on the Fair
